Citation Nr: 0817228	
Decision Date: 05/26/08    Archive Date: 06/04/08

DOCKET NO.  06-31 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for blindness of the left 
eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision in which the RO, 
inter alia, denied compensation benefits, under 38 U.S.C. 
§ 1151, for blindness of the left eye due to untimely 
treatment by VA.  The veteran filed a notice of disagreement 
(NOD) in January 2006; and the RO issued a statement of the 
case (SOC) in July 2006.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in September 2006.
 
In September 2007, the veteran and his son testified during a 
hearing before the undersigned Veterans Law Judge in 
Washington, DC; a transcript of that hearing is of record.  

In September 2007, the undersigned Veterans Law Judge granted 
the veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The most probative medical opinion evidence of record 
indicates that more aggressive monitoring and treatment by VA 
of the veteran's left eye during the period between 2001 and 
mid to late 2002 may have prevented further deterioration of 
the optic nerve which eventually led to complete blindness in 
that eye (i.e., the veteran's left eye blindness is 
proximately the result of VA treatment).

CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for blindness of the left 
eye as a result of VA medical treatment, are met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the favorable disposition of the claim on appeal, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

II.  Analysis

The veteran claims entitlement to compensation benefits, 
under the provisions of 38 U.S.C.A. § 1151, for blindness of 
the left eye.  Specifically, he contends that the staff at 
the VA Medical Center (VAMC) in Martinsburg, West Virginia 
failed to reschedule him for a trabeculectomy for more than 
seven months after a VA cardiologist cleared him for surgery 
after an April 28, 2003 consult, that the staff was aware 
that, if his glaucoma persisted and was not addressed by 
surgery, the veteran could lose his eyesight, and that, if 
the Martinsburg VAMC was booked up for surgeries until 
December 4, 2003, when he had his operation, VA could have 
scheduled him for surgery at another VAMC-for example, in 
Baltimore, Maryland or Washington, DC-both places where he 
had received VA treatment while living in West Virginia.  The 
veteran asserts  that, as a result of the delay in 
rescheduling his trabeculectomy, the VA's actions and 
inaction led to blindness of the left eye.

To establish entitlement to benefits based on such a claim 
would ordinarily require a determination that: (1) VA failed 
to diagnose and/or treat a preexisting disease or injury; (2) 
a physician exercising the degree of skill and care 
ordinarily required of the medical profession reasonably 
should have rendered treatment; and (3) the veteran suffered 
disability which probably would have been avoided if proper 
treatment had been rendered.  See VAOPGCPREC 5-2001 (February 
5, 2001).  

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 
1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the 
applicable criteria in effect for claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 is 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service 
connected.  A qualifying disability is one which is not the 
result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or 
examination furnished him under any law administered by VA, 
and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2007).

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to his condition 
after such care, treatment, or examination.  VA considers 
each involved body part separately.  See 38 C.F.R. § 3.361(b) 
(2007).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability.  Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  See 38 C.F.R. § 3.361(c)(1) (2007).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2) 
(2007).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3) (2007).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. § 3.361(d) (2007).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. § 
3.361(c)); and VA (i) failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, his representative's informed consent.  
See 38 C.F.R. § 3.361(d)(1) (2007).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2007).

Here, because the veteran's claim was filed in November 2004, 
the amended version of 38 U.S.C.A. § 1151 applies.  As such, 
the veteran must not only establish that VA treatment (or the 
lack thereof) resulted in additional disability, but also 
that the proximate cause of the disability was carelessness, 
negligence, lack proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing (or not 
furnishing) the medical or surgical treatment, or that the 
proximate cause of additional disability was an event that 
was not reasonably foreseeable.  

As reflected in the transcript of the September 2007 Board 
hearing and in various VA progress notes, the veteran has 
confirmed that he was originally scheduled to have surgery 
for his glaucoma in March 2003, but that, due to a family 
emergency (his wife becoming ill), he had cancelled the March 
surgery appointment.  He indicated VA was able to reschedule 
his surgery for April 2003, but decided to postpone it 
because a new heart murmur was found.  He further indicated 
that he  was scheduled and seen for a cardiac consult at the 
Baltimore VAMC on April 28, 2003; and that, as a result of 
the cardiologist's findings, the VA cardiologist cleared the 
veteran for surgery.  The veteran asserts that, after April 
28, 2003,  no priority was given to him based on either the 
advanced stage of the glaucoma of the left eye or his age.  
During his hearing, both the veteran and his son, who works 
at the Martinsburg VAMC, maintained that, even if the 
Martinsburg facility was booked up, the VA staff could have 
rescheduled his surgery at another nearby VA facility, such 
as Baltimore or Washington, DC.

Significantly, the claims file also includes two medical 
opinions, along with an addendum, from two separate VA 
physicians that address the relationship between the 
veteran's blindness of the left eye and VA treatment.  The 
Board finds that the most persuasive medical opinion-that 
rendered by the January 2008 Veteran's Health Administration 
(VHA) expert-on the question of whether the veteran suffered 
additional disability (blindness of the left eye) which 
probably would have been avoided if proper treatment had been 
rendered by VA supports the claim.

In providing an April 2005 medical opinion, a VA physician 
reviewed the veteran's medical records and his complaint of 
untimely surgical treatment of glaucoma in the left eye causing 
him to go blind.  This physician stated that it appeared that, 
during the time period between April 2, 2003 and February 3, 
2004, the veteran's vision in the left eye decreased from 20/50 
to NLP.  His intraocular pressures (IOPs) in the left eye were 
elevated throughout this time period and needed to be reduced.  
Options included oral medications such as Diamox, non-invasive 
procedures such as CPC diode or cryotherapy, and surgical 
treatment either trabeculectomy or filtration surgery.  
Considering these options, the VA physician opined that it is 
unsure if any of these options would have prevented the veteran 
from going blind.  He added that oral medications with their side 
effects would be of limited benefit and, based on the initial 
visual acuity and IOP, that surgical intervention would be the 
most prudent option.  The VA physician indicated that since the 
veteran was not medically stable for surgery, he would have 
considered CPC diode treatment; however, he also noted that he 
could not say with certainty that this procedure would have 
prevented the veteran from losing his vision.  In an October 2005 
addendum, this same physician stated that the issue could not be 
resolved without resorting to mere speculation.

In November 2007, the Board requested a medical expert 
opinion from the VHA.  In a January 2008 response, a VHA 
expert indicated that he had reviewed the veteran's case, 
including medical records dated from May 22, 2000 to June 28, 
2004 and the April 2005 medical opinion and addendum.  

The January 2008 VHA expert noted that the veteran had a 
history of glaucoma, cataracts, and corneal edema, and 
underwent trabeculectomy surgeries in each eye back in the 
1980's followed by bilateral cataract surgeries with 
implantation of intraocular lenses.  He also had a corneal 
transplant in the right eye in 2001.  This physician 
indicated that by May 2003, the veteran's vision had already 
deteriorated in the left eye (hand motions acuity at 2 feet) 
and that he had lost most of his functional vision by that 
time.  The veteran also had corneal edema which contributed 
to some of the impairment of vision.  It was also noted at 
about that time that the veteran had an afferent papillary 
defect on the left indicating significant optic nerve damage.  
By the time that the trabeculectomy was done in December 
2003, it was too late, as there was no likelihood of any 
recoverable vision in the left eye.  

This VHA expert added that the veteran's vision really 
started deteriorating in the left eye was between July 2000 
and June 2002, where the IOPs in the left eye fluctuated 
terribly and reached a high of 40 mm of Hg on April 10, 2002.  
The vision in his left eye had deteriorated from 20/25 back 
in July 2000 to count fingers vision by June 17, 2002.  The 
IOP was still 27 in the left eye at that time on maximal 
medical therapy.  The January 2008 VHA expert opined that 
aggressive surgical intervention was needed at that time or 
in fact, much earlier, to save the vision in the eye and by 
the period of April 2003 to December 2003, the glaucoma stage 
in the left eye was end stage, and thus, intervention during 
that later period would not have made a difference.  He added 
that during the period between November 2001 and April 2002, 
most of the attention was given to the corneal transplant 
surgery that was done on the right eye and the left eye was 
given very little attention.  The eye pressure was taken in 
the left eye on November 21, 2001 and was measured at 18 but 
not measured again until April 10, 2002, when it was 40, yet 
there were numerous visits in between these dates for post-
operative visits from the corneal transplant in the right eye 
(surgery on November 20, 2001) where no pressure was taken in 
the left eye.  

After a careful review of the veteran's records, the January 
2008 VHA expert opined within a reasonable degree of medical 
certainty, that the delay in glaucoma surgery in the left eye 
during the period from April 2003 to December 2003 was of no 
consequence.  However, he also opined that the delay in more 
aggressive treatment between 2001 and mid-2002 and perhaps 
slightly later was where the deficiency in care was most 
evident.

In a March 2008 addendum, the January 2008 VHA expert 
elaborated on his opinion in stating that the delay in more 
aggressive treatment between 2001 and mid-2002 and perhaps 
slightly later was where VA care was deficient.  He opined 
that it is likely that more aggressive monitoring and 
treatment of the veteran's left eye during the period between 
2001 and mid-late 2002 may have prevented further 
deterioration of the optic nerve which eventually led to 
complete blindness in that eye.  This physician reiterated 
his former conclusion that by the time the veteran was 
scheduled for surgery in April 2003, which was eventually 
performed in December 2003, the veteran's vision in the left 
eye was essentially lost and no further surgery would have 
made a difference at that time and did not result in further 
blindness in the left eye.

The January 2008 VHA expert clarified and corrected the April 
2005 VA opinion report as to that physician's comments that 
the veteran's vision in the left eye decreased from 20/50 to 
NLP during the period between April 2, 2003 and February 3, 
2004.  In actuality, the veteran's vision in March 2003 and 
April 2003 was recorded to be light perception at 8 feet in 
March 2003 and hand motions in April 2003.  The January 2008 
VHA expert added that vision had not been better than 20/100 
in the veteran's left eye since October 2001.  Therefore, he 
that that this was a critical error in the April 2005 VA 
physician's review of the medical records, as that 
physician's point was that the veteran went blind during the 
period of time between April 2003 and April 2004, when in 
reality, his vision already was very poor at that point in 
time.

Here, both VA physicians agree that by the time the veteran 
was scheduled for surgery in April 2003, which was eventually 
performed in December 2003, the veteran's vision in the left 
eye was essentially lost and no further surgery would have 
made a difference at that time and did not result in further 
blindness in the left eye.  

Unlike the April 2005 VA physician who limited his review 
solely to the period between April 2, 2003 and February 3, 
2004, the Board finds probative the medical opinion of the 
January 2008 VHA expert, whose review of the veteran's 
medical records encompassed a review of the veteran's medical 
records from May 22, 2000 to June 28, 2004.  Following this 
more extensive review, the VHA expert opined that more 
aggressive monitoring and treatment of the veteran's left eye 
during the period between 2001 and mid-late 2002 may have 
prevented further deterioration of the optic nerve which 
eventually led to complete blindness in that eye.  

In support of this opinion, the January 2008 VHA expert noted 
that the veteran's vision really started deteriorating in the 
left eye between July 2000 and June 2002, where the IOPs in 
the left eye fluctuated terribly and reached a high of 40 mm 
of Hg on April 10, 2002.  The vision in his left eye had 
deteriorated from 20/25 back in July 2000 to count fingers 
vision by June 17, 2002.  The IOP was still 27 in the left 
eye at that time on maximal medical therapy.  The January 
2008 VHA expert opined that aggressive surgical intervention 
was needed at that time or in fact, much earlier, to save the 
vision in the eye and by the period of April 2003 to December 
2003, the glaucoma stage in the left eye was end stage, and 
thus, intervention during that later period would not have 
made a difference.  He added that during the period between 
November 2001 and April 2002, most of the attention was given 
by VA to the corneal transplant surgery that was done on the 
right eye and the left eye was given very little attention.  
The eye pressure was taken in the left eye on November 21, 
2001 and was measured at 18 but not measured again until 
April 10, 2002, when it was 40, yet there were numerous 
visits in between these dates for post-operative visits from 
the corneal transplant in the right eye (surgery on November 
20, 2001) where no pressure was taken in the left eye.

Hence, the Board concludes that the January 2008 VHA expert's 
medical opinion that weighs in favor of the claim constitutes 
the most probative (persuasive) evidence on the question of 
whether the veteran is entitled to compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for left 
eye blindness as a result of VA treatment.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

In light of foregoing, and with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that 
entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for blindness of the left 
eye as a result of VA treatment between 2001 and mid-late 
2002, is established.

ORDER

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for blindness of the left 
eye as a result of VA treatment, is granted.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


